Title: Agreement for Anna P. Cutts, [12 June 1824]
From: Madison, James,Madison, Dolley
To: 


        
          [12 June 1824]
        
        We James Madison & Dolly P. Madison have received and promise to hold in trust for the use of Mrs. Anna P. Cutts, or in case of her death, any surplus remaining, for that of her two daughters or the survivor of them, the sum of twelve hundred dollars consisting of monies furnished by her sister Lucy P. Todd and others of her kindred & friends, for the said purposes. Given under our hands this twelfth day of June in the year eighteen hundred & twenty four.
      